      Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21 Page 1 of 10




            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                        No. 4:19-cr-31-DPM

GILBERT R. BAKER                                            DEFENDANT

                                ORDER
     I received the attached letter and enclosures. I am disregarding
them. If any party believes I should take any other step, please file a
response by 11 June 2021.
     So Ordered.

                                                        v
                                       D.P. Marshall Jr.
                                       United States District Judge
     Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21 Page 2 of 10


U. S District Court Judges:


      This is Rolan dis Chatmon writing in regards to the pending Writ of Habeas

Corpus petition in this Court styled as CHATMON V. PAYNE, CASE# 4:21-CV-

00172-KGB. I've come to the conclusion that Michael Maggio was not an "Agent

of the State Government" as he admitted in UNITED STATES V. MICHAEL

MAGGIO,    862 F.3D 642 and as exampled by the facts in the felony information

charging Maggio with Bribery. See, UNITED STATES V. MICHAEL MAGGIO CASE

# 4:15-CR-00001-lBSM. Michael Maggio presided over NO juvenile cases

during his (t3) thi1teen year tenure as a judge and Maggio's sole obligation as a

judge was juvenile court under Arkansas Law. See, A.C.A.' § 16-13-2803. The law

creates Courts and Defines their powers and consent cannot authorize a judge to do

what the law has not given him power to do.


      The Law prohibited Maggio from succeeding himself to an appointed

position pursuant to Ark. Const. Amend. 29§2, Therefore, Maggio was not

authorized to act on behalf of the (20 th ) Twentieth Judicial District. Absent

Maggio' s guilty plea, which has a binding force and effect over Maggio 1 Michael

Maggio was not an agent of the State government. It has been argued in pending

federal criminal case of UNITED STATES V. GILBERT BAKER, that Maggio was

not authorized to act on behalf of the Twentieth Judicial District.
      Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21 Page 3 of 10


       If U.S. District Judge Kristine Baker is compelled to force me to receive

authorization from the (8 th ) Eighth Circuit prior to determining the legality of my

confinement, which by definition under Arkansas law is defined as Human

Trafficking, A.C.A. § 5-18-102, Chatmon requests that this Couii order A.U.S.A.

Julie Peters or the Secretary of State to provide the "Official Records" of Michael

Maggio. As Director of the ADC, Dexter Payne has the authority to release

Chatmon, therefore, a copy of this letter will be forwarded to Dexter Payne.


                                               Respectful I~J
                                                    L j;J
                                            ~U=-----·- ~-- - · · .-----
                                               Rolandis Chatmon
                                               P.O. Box 600
                                               Grady, AR. 71644


CC:    U.S. District Judge Kristine Baker
       U.S. District Judge Brian Miller
       U.S. District Judge D. P. Marshall
       A.U.S.A. Julie Peters
       Dexter Payne, Director of A.D.C.
            \..,Cl;:)C:, 't,£..L-1..,v-vv.L I L-1"\.\,;ID-.J Ir\               UUL;UI I lt:::1 ll ti-. L-U           ,llt:::U. u.::,1u.::,1LUL.l                r-ct\:lt::: U UI .LO
       Case 4:19-cr-00031-DPM
              '               Document 75 Filed 05/28/21 Page 4 of 10
WESTLAW'


         . :-
 § 1. United Stales Senate--Elective offices
                      w.,rs Arkansas Code Annorated
AR CONST An-end. 29, § 1                                                                                    •
                                                                  Const~ution ol the State or Arkansas or 187   (Appro< 2 p;,gos/


           "-([
               ~est's Arkansas Code Annotated
                   Ornstitution of the State of Arkansas of 1874
                    Amendments to the Constihrtion of Arkansas of 1874
                       Amendment 29. Appointments to fill Vacancies (Refs & Annas)

                                                          AR Const. Amend. 29, § 1

                                          § 1.   United States Senaie--Electivc offices

                                                                  Currentness


               Vacancies in the office of Lklited States Senator, and in all e~jye state district. circuit,
               co_:1nty, and tov.nship offices except those of Lieutenant Governor, Member of the General
               Assembly and Representative in the Congress of the Ulited States. shall be filled by
               appointment by the Governor.

               Credits
               Initiative petition approved at Nov. 8, 1938, election.



                  Notes of Decisions (25)

               Const. Amend . 29, § 1, AA CONST Amend. 29, § 1
               The constitution and statutes are current through the end of the 2019 Regular Session of
               the 92nd Arkansas General Assembly.


               End of                              ~   2019 Thomson Reuters . No claim to original U .S. Go'<'lrnment Works .
               Document



  'M!stlaw Next. ~ 2019 Thomsoo Reuters     Thomson Reuters A-illacy l'blicy
                                                                                                                                                                           t l :;.~ rHOM'.iON R:: UT1:RS
                                                                                                                         Thomson Reuter.; is no/ provrdmg legal od',,rc.,~i? I .,
                                  LJU<.:Ullll::!lll ff: L:-U
         ' 1...,i:i:SI::!: 4:L:J.-t;V-UUJ. f L:-1'\.\..:JO-J I K
                                                             t-111::!U: U.:5/U.:l/ L:UL:J.
         Case 4:19-cr-00031-DPM Document       75 Filed 05/28/21              Page 5 of 10
     STLAW
§ 2. Persons rtot eligible
AR CONST Airend. 29. § 2     Wlsrs Arkansas Code Annotated          Constijuoon of the State or Arkansas of 1874   (Approx. 2 f)llges/



                 West's Arkansas Code Annotated
                  Constitution of the State of Arkansas of 1874
                    Amendments to the Constitution of Arkansas oft 874
                       Amendment 29. Appointments to Fill Vacancies (Refs&: Annos)

                                                          AR Const. Amend. 29, § 2

                                                        § 2.   Persons not eligible

                                                                   Currentness


               The Governor, Lieutenant Governor and Acting Governor shall be ineligible for
               appointment to fill any vacancies occurring or any office or position created, and
               resignation shall not remove such ineligibility. 1-usbands and v.ives of such officers, and
               relatives of such officers. or of their husbands and v,ives v.ithin the fourth degree of
               consanguinity or affinity, shall likev,ise be ineligible. No person appointed under Section 1
               shall be eligible for appointment or election to succeed himself.

               Credits
               Initiative petition approved at Nov. 8, 1938, election.



                Notes of Decisions (1)

               Const. Amend . 29 , § 2, AR CONST Amend. 29, § 2
               The constitution and statutes are current through the end of the 2019 Regular Session of
               the 92nd Arkansas General Assembly.


               End of                             <O 2019 Thomson Reuters No cl aim to original U .S. Gowmmenl \M:>rk&

               Document


                                                                                                                                                                              £' ,;1.:ff.1._   THO MSC~ ~ UT[ RS
 \t,l!sllaw t-ext. ~2019 Thomson Reuter s   Thomson fq,uters Fl'ivacy f'bli:oy                                              Thomson Reuters is not ptoY1amg legal i.'ltvtc,i %,"'!•     i
                        ~ase: 4:L.1-CV-UU.l ( L-K.l::11:::S-J I K
                                                             uocumem 'ff: L-U i-11ea: U6/U6/LUL.l
                                     Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21    Page 6 of t"'a.ye
                                                                                                     10                                                      ~   UI   l.O




                                                                                                       -                                 ..
                       Jl!;;f- - 53q                               &!      Document #: 16-0            .. -• ·   · ·-·· ···· ..,.       _ , 7- ·




                                     5£-

                                                                     UNITED STA TES DISTRICT COURT
                                                                     EASTERN DISTRICT OF ARKANSAS



                                         UNITED STATES OF AMERJCA                       )
                                                                                        )
                                         v.                                             )
                                                                                        )    18   u.s.c. § 666(a)(IXB)
                                        MICHAELA. MAGGIO                                )



                                                                                 JN'fORMATION

                                               THE UNJTED STATES ATIORNEY CHARGES WAT, at all times m erial to this

                                       Information:

                                                                         GENERAL ALLEGATIONS

                                                I.    Defendant MICHAEL A. MAGGIO was a circuiljudge for the Sta o of Arkansas,

                                       Twentieth Judicial District, Second Division.    MAGGIO was appoin~ to this Jsition in or

                                       about 2000, elected to thi!J??sipon In   or 11bout 2002. and rc-elec:::-this ·posr· in or about
                                                                 ..J,.. /(~a, I •             .             1::tl'::J~ !
                                                                                                                                      iJ
                                       2008,    MAGO IO held this position until on or about September 11, 2014.                    Durijlg his tenure as

                                       a circuit judge, MAGGIO was an agent of the State of Arkansas nnd the TwcotieJ Judicial
                  _/         ·k_
                       v •i!,\.l •

         I
     ~,.:, J.,'-         ·1 - .        District, nnd he gresided over criminal, civil, domestic relations, nnd probate casj filed in
                                        -=--- ..         -                  .         -   ·--.. .      ~       ----
         .    5&:..S        $
     ~I :       < ,.,-J-1..            Peulkncr, Ven Buren, and Searcy counties.
         1A•v
                  ·__,:s
   f-".:t'JJ'c}n\:'.)•e,'W-'11
                                ~
                                               2.     On or ebout JW1e 27, 2013, MAGGIO announced his candidacy for. the Arknnsas
   5J(___ ~ J,:<~•
  . S c\ u-.J ,J Court of Appcafo for the nonpartisan gencrnl election to be held on May 20, 2014.                                            MAGGIO
 1-1,-       ,A   ½t,--1((.)-
 <..',;t/l..., I ~ - formally withdrew his candidacy on ur about Morch 6, 2014 .
.,,            ) y(_))
 ~                                             3.     Individual A was n stock.holder in numerous nursing homes locuted in Arkansas.

                                       Individual A owned Company A, n nursing home located in Fuulkncr County.


                                                                                                                                        1exHrsrr
                                                                                                                                    f I :2

                                                                                                                                                            52
L,clSe: 4 :L:J.-GV-UUJ.
     Case               f L-"l::,tj-J I K
              4:19-cr-00031-DPM                 uocumem75
                                               Document tf: L-u    Hie •: U::S/U::S/LULl
                                                             Filed 05/28/21     Page 7 of!-'age
                                                                                           10                       lU OT H:S




                                                Document II: 16-0          Date Filed:                     Page 9 of 39




                   4.       (mJividunl B was a lobbyist and political fundraiser. Individual B assisted

           MAGO IO's campaign to be elcctecl'to th1: Ark11r1sns Court of Appeals.

                                                       COUNT ONE
                                Bribery Concerning Programs Re<:eiving Federal Funds
                                        (Vio!Jltion of 18 U.S.C. § 666(a)(l)(B))

                    5.      Paragraphs 1 through S OfC r~lleged lllld incorporated by reference os though fully

           set forth herein.

                   6.      In each of the calendar years 2013 and 2014, the State of Arkansas, Twentieth

           Judicial District received in excess of $10,000 from tho United States government under Federal

           progr.ims involving gnmfs, ~bsidics, loa.ns, guarantees, instUlUlcc, and other forms of assistance.

                   7.      From in or about February 2013 and continuing unlil in or about mid-2014, in the

           Eastern District of Arkansas and elsewhere,

                                                     MICHAEL A. MAGGIO,
           defendant herein, an elected circuit judge for thc State of Ark1111s11s, Twentieth Judicial District,

           Second Division--a pert of the judicial branch of government for the State of A.rkansns-~lid

           knowingly and corruptly solicit and demand for bis own benefit a(),, ~he benefit of others, end

           accept and agree to accept, a thing of value from Individual A-that is, campaign conlributions-

           provided through uu intermediary, that is, Individual B, for MAGGIO snd his campaign intending

           lo be influenced and rewarded in conneclion with n businf'.SS, trnnsaction, and series of transactions

           of the State of Arkllflsas, Twentieth Judicinl District, Second Divigion, that involved $5,000 or

           more.

                   All in violation of Title l 8, Unitt:d States Code, Section 666(n)(I )(B).




                                                             -2-




                                                                                                                   53
\..,a.;:,c:. '-t.L.1.-1.,v-uu.1.1 L-'"'\.:JD-,J I I"'\     UUl.,Ulllt::I IL tt. L-U   r-llt::U . u.::,1u.::,1t:.UL.L     i"cl~t:: .1..1. UI .1.0
       Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21 Page 8 of 10




   Case:                                                 Document#: 16-0         Date Filed·                           Page 10 of 39




                                                            Respectfully Submitted,

                                                            PATRICK HARRIS
                                                          . ATTORNEY FOR TilE UNITED STATES,
                                                            ACTING UNDER. AUTilORlTY CONFERRED BY
                                                           TITLE J8. UNJTED STAIBS CODE, SECTION 515




                                                           ~
                                                           AR Bar No. 2000109
                                                           Assistant United Stat.es Attorney
                                                           P. 0. Box 1229
                                                           Little Rook, Arkansas 72203
                                                           501-340-2600
                                                           julie.peters@usdoj.gov


                                                           JACKSMITII
                                                           CHIEF



                                                           ~-~~~~~
                                                            NY Bar No. 273 l 032
                                                            Trial Attorney
                                                          . Puqlic Integrity Section
                                                            Criminal Division
                                                            U.S. Deparlmcnt of Justice
                                                            1400 NewYodc Ave., N.W., 12th Floor
                                                           Washington, D.C. 20530
                                                           202-Sl4-1412
                                                          _edwatd.sulllvan@usdoj.gov .




                                                                   . 3.




                                                                                                                            54
                              ~ Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21 Page 9 of 10
          . 1;~
    U.. as~                                                                                                   • •• •   .• L   ~-.lll. , ••""-...-...11t. ., ,\.,._-.. ..... ~   . 1,., ,._ • ., • •   , . ... ..._ ,   .• •• -- ~ -


                                                                                                 §§ 1343 and 1346, Baker is action committees that were

    judge to~                                             , • Continued from Page 1B
                                                                                                charged with "a scheme or primarily helping Maggio's
                                                                                                artifice to deprive anoth- campaign for a seat on the
                                                                                                er of the intangible right of Arkansas Court of Appeals.

    let bribel~                       ,</,,
                                        /.·
                                                               should be dismissed because honest services," namely, the                     The lawsuit had been filed
                                                              it failed to allege the offenses. people's right to the honest against the nursing home by ·
                                                                  "The Indictment sets services of Maggio as their the family of76-year-old Mar-

    case run~                            •
                                                              forth the details and series of judge, wrote Peters.
                                                               events that form the basis for
                                                                                                                                       tha Bull of Perryville, who \
                                                                                                   With respect to a payor .died in 2008 about two weeks 1
                                                              the charges,'' wrote Assistant defendant, there is "no uni- aft;er being admitted for reha- [
                                                               U.S. Attorney Julie Peters in versal requirement that bribe bilitation for a stroke and an
    Filing responds-                                          a response filed Friday. "The payors and payees have a abdominal illness.                                                                                               I
    to disfill·ssal b1··d                                     court should deny Baker's meeting of the minds about
                                                              motion." .
                                                                                                                                            Morton lias called the tim-
                                                                                                an official act," wrote Peters, · .ing of the checks coinciden- '
                BILL BOWDEN           <f'     ..                  In the Dec. 4 motion, Bak- citing case law upheld by the 'tal. They were written July 8,
   · ARK ANSAS DEMOCRAT-GAZETrE                               er's attorney, J. Blake Hendrix, 8th Circuit.                   '       2013, the same day Morton's
                                   · -                        of Little Rock, "asserts that        ''A payor defendant com- lawyers asked Maggio to
         h A foJm~t~ s~a~~ sena~or                     ·      the indictment fails to state pletes the crimes of hon- void or slash.the jury award
      ~ ar5e wi              ~1 ery, wire                     the offense of federal-funds est-services and federal-funds to Bull's family.
                  nd
      t~~u ha co~~prr~cy ;ht~                                 bribery, 18 U.S.C. § 666(a)(2), bribery as soon as he gives or                Morton, a Fort Smith busi-
         . c at:gesl Iksmisse.t, ud                           because it doesn't allege that ' offers payment in exchange nessman who hasn't been
     h 1s mo 10n ac s men an                                  Magg10  • was authonze            ~ .gi offi1e1.
                                                                                    • d to act ,or          'al act, even ifthe c h ar 6,,,e d . w1'th a cnme,·     h as
     sh0 Id b d • d                  din
     t   ftl.       ~f
                    e F e : accor . g                         on behalf of the 1\ventieth Ju- payee does nothing or imme- said th~ money was meant for
     t~i~t ci::~rt r~ D:ieuR!iIS-                             dicial District as to its funds," d_~ately tur~s..him in to l~w;.:!.f ~g~~,i~~ fu_1i~~l ·c~ P,;ai~.P..
            G'lb   rt Bak         t h ..                      wrote Peters.                     enforcement, wrote Peters,- :-;u'ia :was i,tot' an attemptito··
                                                         ~
               1
                 f~ t tifas ~I'~:                                 But Peters argued that _ citing case law. ' .              '·,•:·•''.iiif'fuence "tlie outcome oftlie '
     ~~ 0        d     s ~ e epu IC~               ~ --~      Maggio was an agent of Ar-           "Therefore, as to Baker's lawsuit.                     ·       •
     foarni ai b~                         <·-'       · ~ I    kansas' judicial branch by substantive charg~s (coun_ts · Bull's daughters' l~wsuit
    .};,.:,; Lc.;r a~ .d..-
     p o 1i t j c a 1
     fundraiser,
     was indicted
                                                         \:'?~i~g a jud~e for ~he _20th Ju- t_wo;'. through nine), the gov- ac~using Morton and Bak~r
                                                          , ·'llicial D1stnct, which mcludes ernmen~ need not show that · of .ip.terference was settled m
                                                                aulkner, Searcy and Van Bu- B¥er and Maggio had an actu-·· October.
                                                                en counties.                    al meeting t>f the minds about              Also-on Dec. 4, Hendrix
                                                                                                                                                                                                                                          t
     in January                                                   "The indictment suffi- the official act, only that Bak- filed a motion to dismiss
     2019 after a                                             ciently alleges a connection er intended or attempted to the indictment because of
    federal in-                                             i between the alleged bribe form the quid pro quo," wrote "pre-indictment delay."
    vestigation                                          ,f and a state agency, as it al- Peters. "The fact that Maggio_ "The indictment alleges
    that led to a                                        ·9leges ~hat .Maggio accepted acted up.on ~e intended qui~ that e~ch of the charges was
    IO-year prison sentence in                             · the bnbe m exchange for a pro quo IS evidence of Bakers comrrutted between May 2013
    July 2017 for former Faulk~                            . favorable ruling on a case intent, but it is not an element and June 2014," wrote Hen-
' ne.r County Circuit Judge                                   that was before him," wrote of those off~nses.                          drix. "Th; indictment was not
   Michael Maggio.                  ·· ·                      Peters.                            . "The Umted States agrees filed until Jan.10, 2019."
          Baker, 64, is accused of                                Also in the Dec. 4 motion, with Baker that in feder-                      The FBI was busy during
   being the middleman 'in an                                 Baker argued that the indict- al prosecutions involving a that time with the investiga-
   effor_t to bribe Maggio. At                                ment fails to state the offens- campaign contribution bribe, tion, which included trying
   th~ time, Maggio was cam-                                  es of federal-funds bribery the attempted quid pro quo to recover text messages
  pa1gning for a seat on the                                  and honest-services bribery/ must be explicit, or specific; between Baker and Maggio,
  Arkansas Court of Appeals.                                  wire fraud because it doesn't however, this does not mean wrote Peters in a Dec. 17 re-
         B a ke r's jury trial is                             "plead sufficient information it must be stated expressly." sponse to the motion.
  scheduled for July 26. He is                             . to establish a quid pro quo,"         From January 2013 to April               "The indictment in this
  charged with seven counts                                   wrote Peters.                     2014, Baker was president, case was timely returned ,
  of honest-services wire                                         "The indictment in this secretary and treasurer of and the evidence was time-
  fraud, two c<;mnts of brib-                                 case, Baker contends, fails to LRM Consulting, a lobbying ly gathered," wrote Peters.
  ery ~<?ncernmg programs                                     allege that Baker gave Maggio firm.                                     "Baker's Fifth Amendment
  ~~ceivmg fe1eral ~ds, and                                   campaig~ contributio.ns for          In July 201?, ~a&gio low- due process rights are intact.
       !ioint O con~prra~                                     the specific act of reducing ered a $5.2 rrulhon Jury ver- Because Baker falls far short
 ar e~ t~c. 4 m~tlo~                  er                      th~ jl!ry award," wrote ~en- diet agai~st the o_wner of the of meeting his burden to
 . gu__ ·at the mdictment                                  ' dnx m the Dec. 4 mot10n. Greenbrier Nursmg and Re- demonstrate actual and sub-
    . · ~~-~             . ~~, Page 8B                        "The indict_me~t, therefore, ~abilitation C~nter to $1 mil- stantial prejudice, the Unit;d
 ~ r\.01l~ ·, · -~·                                           should be dismissed."             hon. The action took place States respectfully submits
             · .-'6'~l'                                           The· indictment charges July 10, the day after 10 $3,000 that Baker's motion should
                                                              Baker under two federal brib- checks written by the nursing be denied.
                                                              ery statutes. Under 18 U.S.C. home's owner, Michael Mor-                      Chief Judge D.P. Marshall ·
                                                              § 666(a)(2), Baker is charged ton, arrived at Baker's home. Jr., who has been assigned to
                                                              as a "payor" in federal-funds Authorities said the checks Baker's case, has yet to rule
                                                              bribery; and under 18 U.S.C. were made out to political on the motions.
                                                              - -- · - - - --- - ···-- ·-· -··,- ·
    Case 4:19-cr-00031-DPM Document 75 Filed 05/28/21 Page 10 of 10




)
